Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant’s Response
	In Applicant’s Response dated 9/14/20, Applicant amended claims 1, 6, 7, 12, 13, 18, and argued the claims previously rejected in the Office Action dated 4/14/20. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/14/20 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 5, 7, 11, 13 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Morgan et al., United States Patent Publication 2007/0094607 (hereinafter “Morgan”), in view of Villaron et al., United States Patent Publication 2006/0136553 (hereinafter “Villaron”), in further view of Kathuria et al., United States Patent No 7676481B2 (hereinafter “Kathuria”).
Claim 1:
	Morgan discloses:
generating a region at the location in the container document that executes in a different context than the container document (see paragraph [0018]). Morgan teaches generating a region at a location in the container document that executes differently and has different semantic and presentation data. The host document including an anchor.
registering one or more methods into the generated region at the location in the container document (see paragraph [0020]). Morgan teaches registering method to the generated region. 
creating an editable instance of the embedded object at the location within the container document using loaded code 
receiving user input inserting data into the embedded object (see paragraph [0018]). Morgan teaches inserting data into embedded object location while retaining their original format and links to the application that created the object; and 
saving the container document to a location associated with the remote server and accessible from different client machines (see paragraphs [0021] and [0040]). Morgan teaches saving the data in the embedded object along with other data. Morgan also teaches a server selected that stores the composite objects including the host application and the document and is accessible from different devices.

Morgan fails to expressly disclose the first application is executing at the server remote from the computing device hosting the browser:

Villaron discloses:
receiving, at a client machine, a user input requesting creation of an embedded object at a location in a container document, and in response to the user input (see paragraph [0025]). Villaron teaches receiving a request to embed an object into a second application from the client computer. In response to the user input, performing actions and interacting with the objects.
registering one or more methods into the generated region for remotely accessing data inserted into the embedded object (see paragraph [00250]). 
wherein the object is not supported by an underlying application on the client machine; loading code onto the client machine, wherein the code is specific to an object to be embedded in the container document, and wherein the code is loaded without installing a corresponding application associated with the code and executing on a remote server; using the loaded code to register one or more methods (see paragraph [0025] and figure 2). Villaron teaches loading code specific to the first application from the server, such as formatting information, coding, properties, methods, mechanisms needed for the second application to understand the object (emphasis added). Villaron teaches the first application not being installed on the machine being used by the user. The application residing remotely and being integrated into second application;
saving the container document to a location associated with the remote server such that the data inserted to the embedded object is available for instantiation from different client machines (see paragraphs [0025] and [0026]). Villaron teaches saving the data in the embedded object in the document using the code. The embedded object coding, formatting and propertied become transparent and available to the client application.

Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method disclosed by Morgan to include a the client computer requesting to embed an object into an application and the object 

	Kathuria discloses:
including a serialize method that retrieves and saves data inserted into the embedded object to a storage location (see column 3 lines 39 – column 4 line 3). Kathuria teaches allowing a file system item to be stored and user for later use. An item can be a compound item, such as embedded item saving data; and
a deserialize method that retrieves previously saved data for loading into the embedded object for editing (see column 11 lines 46 – column 12 line 13). Kathuria teaches the deserialization method deserializing compound items such as embedded objects and retrieving previously loaded data from storage such that the user can interact and perform actions on the object.

Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method disclosed by Morgan and Villaron to include methods of serialization and deserialization of data for use for the purpose of efficiently accessing objects within a large file system, as taught by Kathuria.

Claim 5:
	Morgan fails to expressly disclose creating an Iframe.

	Villaron discloses:
generating the region comprises creating an Iframe at the location and wherein the loaded code is realized within the Iframe (see paragraph [0020]). Villaron teaches creating an iframe at the location where the loaded code is within the frame within the web browser.

Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method disclosed by Morgan to include an Iframe for the composite object for the purpose of bringing functionality into host applications, as taught by Villaron.

Claims 7, 11, 13, 17:
	Although Claims 7 and 11 are system claims and claims 13 and 17 are computer readable storage medium claims, they are interpreted for the same reasons as claims 1 and 5, respectively. 

Claim 2-4, 6, 8-10, 12, 14-16 and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Morgan in view of Villaron and Kathuria, in further view of Oikawa et al, United States Patent Publication 2004/0006743 (hereinafter “Oikawa”).
Claim 2:
	Morgan, Villaron and Kathuria fail to expressly disclose a serialization method.

Oikawa discloses:
invoking a serialize method of the loaded code to save the data in an appropriate location (see paragraph [0139]). Oikawa teaches inserting the data directly where specified and the data is viewed and saving the object;

Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method disclosed by Morgan, Villaron and Kathuria, to include a serialization method for the purpose of efficiently transmitting the embedded object, as taught by Oikawa.

Claim 3:
	Morgan discloses:
receiving a request to edit the embedded object (see paragraph [0024]). Morgan teaches receiving an external message by a mouse event, keyboard entry, etc., indicating that the container document is to be edited;
loading the code to obtain the saved data (see paragraph [0022]). Morgan teaches accessing the code in the composite object server that will generate a view to rendered and allow editing;
creating a second instance of the embedded object within the container document including loading the saved data into the second instance (see paragraphs [0021] and [0040]). Morgan teaches saving the data in the embedded object along with other data to create a second instance. Morgan also teaches a server selected that stores the composite objects including the host application and the document.

Morgan fails to expressly disclose the first application is executing at the server remote from the computing device hosting the browser:

Oikawa discloses:
invoking a deserialize method of the code to obtain the saved data (see claim 1). Oikawa teaches loading and re-editing the Web document after it has been saved;

Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method disclosed by Morgan, Villaron and Kathuria, to include a deserialization method for the purpose of efficiently transmitting the embedded object, as taught by Oikawa.

Claim 4:
Morgan, Villaron and Kathuria fail to expressly disclose the first application is executing at the server remote from the computing device hosting the browser:

Oikawa discloses:
wherein loading the code includes retrieving the code from a cache of the client machine (see claim 1). Oikawa teaches loading and re-editing the Web document after it has been saved;



Claim 6:
Morgan and Villaron fail to expressly disclose a serialization and deserialization method.

Oikawa discloses:
wherein saving the container document includes calling the serialize method to return the data input to the object at a specified location and a then rendering the container document and the embedded object as read-only objects (see claim 1 and paragraphs [0139]-[0157]). Oikawa teaches loading and saving the Web document. Oikawa also teaches inserting the data directly where specified and the data is viewed and saving the object. The object can be mapped to an object that is read-only;

Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method disclosed by Morgan and Villaron, to include a serialization and deserialization method for the purpose of efficiently transmitting the embedded object, as taught by Oikawa.

Claims 8-10, 12, 14-16, 18:
	Although Claims 8-10 and 12 are system claims and claims 14-16 and 18 are computer readable storage medium claims, they are interpreted for the same reasons as claims 2-4 and 6, respectively. 

Response to Arguments
Applicant's arguments filed 9/14/20 have been fully considered but they are not persuasive. 
Claim 1, 7, 13:
	Applicant argues The applicant respectfully submits that while this portion discloses an anchor that designates the presence of a composite object, the portion is silent as to “using the loaded code to register one or more methods into the generated region at the location in the container document for remotely accessing data inserted into the embedded object,” as recited by claim 1.”.
	The Examiner disagrees.
	Morgan teaches generating a region at a location in the container document that executes differently and has different semantic and presentation data. The host document including an anchor (see paragraphs [0018]-[0020]). Morgan also teaches creating an instance of the embedded object and an anchor in the XML that designates the placement and positioning of the object in the host application document when rendered. Inserting data into embedded object location while retaining their original format and links to the application that created the object.
Villaron teaches when an embedded object is requested by a client application document for embedding in the client application document as an embedded object, the methods, mechanisms, and/or the like associated with the requested object (emphasis added). The client application requests from the server application information about the requested object to allow the client application to understand the formatting, coding and other properties associated with the requested object and to enable the client application to operate on the requested object according to the properties imparted to the embedded object by the server application so that the embedded object coding, formatting and properties become transparent and available to the client application. Villaron teaches the first application not being installed on the machine being used by the user. The application residing remotely, being integrated into second application and being available for instantiation (see paragraph [0025] and figure 2). Thus, Morgan combined with Villaron, discloses the limitations of the independent claims. 

Applicant’s argue the combination of Villaron and Kathuria fails to disclose or suggest the recited features of claim 1 including “registering one or more appropriate methods into the generated region for remotely accessing data inserted into the embedded object including a serialize method that saves data inserted into the embedded object and a deserialize method that retrieves previously data for loading into the embedded object”.
The Examiner disagrees. 

Villaron teaches loading code specific to the first application from the server, such as formatting information, coding, properties, methods, mechanisms needed for the second application to understand the object (emphasis added) (see paragraph [0025] and figure 2).
	Kathuria teaches allowing a file system item to be stored and used for later use (see column 3 lines 39 – column 4 line 3). An item can be a compound item, such as an embedded item saving data. Serializing an item will save the item or compound item for later use and when needed the item can be retrieved. Kathuria also teaches the deserialization method which includes deserializing compound items such as embedded objects. These objects are retrieved from storage, they were previously loaded data that was saved into storage (see column 11 lines 46 – column 12 line 13). Deserializing data allows for data to be retrieved from storage and be available for use in the application requesting the data. Thus, Morgan, Villaron and Kathuria, combined, discloses the limitations of the claimed amendments.

Claim 6:
	Applicant argues The applicant respectfully submits that the cited portions of the applied references do not disclose or suggest that saving the container document includes “calling the serialize method to return the data input to the object at a specified location and then rendering the container document and the embedded object as read-only objects” as recited by claim 6.
	The Examiner disagrees. 
	Oikawa teaches loading and saving the Web document. Oikawa also teaches inserting the data directly where specified and the data is viewed and saved. The object can be mapped to an object that is defined. A user can define the object as read-only (see claim 1 and paragraphs [0139]-[0157]). Thus, the combination of recited prior art disclose the limitations of the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIONNA M BURKE whose telephone number is (571)270-7259.  The examiner can normally be reached on M-F 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley, can be reached on (571)272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIONNA M BURKE/Examiner, Art Unit 2176                                                                                                                                                                                                        6/5/21